Citation Nr: 9913779	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for obesity.  

2.  Entitlement to service connection for diabetes.  

3.  Entitlement to service connection for gout.  

4.  Entitlement to service connection for arthritis of the 
hands.  

5.  Entitlement to service connection for arthritis of the 
shoulders.  

6.  Entitlement to service connection for arthritis of the 
left hip.  

7.  Entitlement to service connection for arthritis of the 
back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
February 1958.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran's obesity is a congenital or developmental 
disorder, and as such, is not a disability for VA purposes.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's diabetes and his active service.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's gout and his active service.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's arthritis of the hands and his active 
service.  

5.  There is no competent medical evidence of a nexus or link 
between the veteran's arthritis of the shoulders and his 
active service.  

6.  There is no competent medical evidence of a nexus or link 
between the veteran's arthritis of the left hip and his 
active service.  

7.  There is no competent medical evidence of a nexus or link 
between the veteran's arthritis of the back and his active 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for obesity is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for diabetes 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for gout is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim for service connection for arthritis 
of the hands is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  The veteran's claim for service connection for arthritis 
of the shoulders is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

6.  The veteran's claim for service connection for arthritis 
of the left hip is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

7.  The veteran's claim for service connection for arthritis 
of the back is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or a disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran contends that he became obese while serving in 
the Air Force.  He maintains, in substance, that he was 
encouraged to eat heavily during and in-between meals in 
order to gain weight to play football.  In addition, he 
asserts that the other disabilities, including diabetes, 
gout, and arthritis in various joints were incurred as a 
result of his obesity that he asserts was incurred in 
service.  It is uncontroverted that the veteran weighed 217 
pounds upon entering service, and that he weighed 
approximately 292 pounds upon his discharge from service.  

The veteran's service medical records show that his weight 
fluctuated during his active service, but that it did 
increase over time.  Military treatment records show that the 
veteran reported that he had always been somewhat obese.  He 
was placed on a diet to control his weight and placed on 
medication to control his hypertension.  The records show 
that while the veteran remained on the diet, he lost weight, 
but that after going off the diet, he began gaining weight.  
The veteran also admitted to indulgence in heavy eating and 
drinking beer.  His separation physical and medical board 
physical examination reports show that the veteran was 
diagnosed with exogenous obesity secondary to overeating, and 
that this disorder had existed prior to service and was not 
incurred in the line of duty.  

In April 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had become morbidly obese in service.  The veteran 
testified that he played football, and that he had been 
encouraged to eat more in order to gain weight, and to 
maintain his then current weight of 250 to 260 pounds.  The 
veteran stated that his obesity got out of control in the 
service, and that he learned to eat more while serving on 
active duty.  In addition, the veteran testified that as a 
member of the base football team, he was given special orders 
which entitled him to eat at a special mess hall where he was 
encouraged to gain weight.  He also offered his opinion that 
his diagnosed diabetes, gout, and arthritis were all caused 
by his morbid obesity, which in turn, was caused by the 
eating habits he developed in service.  

The veteran also submitted VA clinical treatment records 
dating from May 1958 through December 1996 showing that he 
had an ongoing problem with obesity throughout this period.  
Those records show that the veteran had reported that he had 
always been somewhat obese, and that his weight continued to 
fluctuate.  

The Board has evaluated the above discussed evidence, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for obesity.  The 
Board finds that the veteran's obesity is a congenital or 
developmental defect, and as such is not a disability for VA 
purposes.  The Board recognizes that the veteran's weight 
increased during his active service, and that he was likely 
encouraged to increase his weight in order to play football.  
However, the veteran's discharge physical examination shows 
that his obesity had existed prior to service, and that it 
had not been incurred in the line of duty.  The service 
medical records show that the veteran admitted indulging in 
heavy eating and drinking beer, and that his obesity was the 
result of excessive eating, and in post-service medical 
treatment records, the veteran stated that he had always been 
somewhat obese.  Such constitutes a congenital or 
developmental disorder, and under 38 C.F.R. § 3.303(c) 
(1998), such disorders are not diseases or injuries within 
the meaning of applicable legislation.  

Further, the veteran has maintained that his diabetes, gout, 
and arthritis of the hands, shoulders, left hip, and back are 
the result of his obesity.  The Board notes that as his 
obesity is not considered a disability for VA purposes, and 
that as his claim for service connection for obesity is not 
well grounded, his other claims for service connection for 
diabetes, gout, and arthritis are rendered moot.  In 
addition, the Board finds that service connection for these 
other disorders cannot be granted on a direct basis, as they 
were not shown in service, and because they were not shown 
within any presumptive period following the veteran's 
discharge from service.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for 
obesity, diabetes, gout, and arthritis of the hands, 
shoulders, left hip and back.  The Board has not been made 
aware of any additional relevant evidence which is available 
which could serve to well ground the veteran's claims.  As 
the duty to assist is not triggered here by well-grounded 
claims, the Board finds that the VA has no obligation to 
further develop the veteran's claims.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 121 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete 
well-grounded claims for service connection for obesity, 
diabetes, gout, and arthritis of the hands, shoulders, left 
hip and back.  See Robinette, 8 Vet. App. at 77, 78.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for obesity is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for diabetes is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for gout is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the hands is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the shoulders is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the left hip is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the back is denied.  


		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 

